Title: Tobias Lear to Thomas Jefferson, 31 May 1813
From: Lear, Tobias
To: Jefferson, Thomas


          Washington, may 31st 1813.—
          Can you, my dear Sir, forgive the apparent neglect of one, who so highly respects and esteems you as I do, in not having addressed you immediately on his arrival in the U. States, after so long an absence?—Trusting in that benevolence which so strongly marks your character, I pronounce that you will; and therefore write to you as if I were already assured of your forgiveness.
          The ten years which I have spent abroad, altho’ chequered with scenes highly interesting, and to me important and mostly novel, seem to have passed but as a day.—And, upon reaching my native shore, I seem to have renewed, instead of having advanced in Age, during the period of my absence;—for I feel as if I was upon the only ground which I have trodden, that deserves the name of a free Country.—And altho’ I see the strong spirit of party which now pervades our land, amounting almost to open hostility; yet I think I can perceive the American Spirit predominating, which will ultimately prevail, and raise y us to be the first nation on Earth.—
          I have marked the steps of our truly great men, so far as they have come within my view; and altho’ there have appeared some shades of difference in their political opinions on certain speculative points; yet they all have aimed at the welfare, happiness and Glory of our Country; and I trust that the acts of those who have passed, joined to the intelligent and persevering conduct of those now acting, will overcome all difficulties, and open to their Successors a plainer path; shewing to the world, that altho’ Freemen may bear the injuries and oppressions of other nations for a while, they will burst forth at a certain point, and display a character whose refulgence would have been longer hidden, but for these oppressions.—
          I am now at Washington, settling my public accounts, which I hope to finish in a short time, after which I shall visit my relations in New England; and in the Autum I intend going to Virginia, when I promise myself one of the most pleasing occurrences, that of seeing you at Monticello.—But all this will depend on circumstances which cannot at present be faithfully calculated upon.—At any rate, whether I visit you or not, you will always be assured of my most sincere and inviolable attachment.—
          As I have reason to think that you feel an interest in whatever relates to me, I will take the liberty to mention, that my Son, Benjamin Lincoln Lear (the only child I have) is now about 22 years old of age.—After finishing his Collegiate Education in New England, he read about 18 months in the office of a respectable Lawyer, when I permitted him to join me at Algiers, intending, on leaving that place, to have passed through some part of Europe with him, before my return to the U. States. But, in ten days after he reached Algiers, I was obliged to quit that Regency, in the manner which you already know, and circumstances made it proper for me to proceed directly to the U. States.—I now feel anxious to place him in the way of improvement and acquirement which may hereafter make him useful to his Country,
			 as well as enable him to provide a competency for himself; for
			 the most he can expect from me, will be the means of coming clearly into active life.—He possesses pleasing manners, and an excellent heart, with vivacity and handsome talents.—His
			 Education has
			 been
			 such as our youth receive at the Colleges in New England, which you know is not the most solid or complete; but still sufficient to ground Such improvements upon, as may be lasting and useful.—It is my present intention to let him finish the Study of the law, either here, or in some
			 other place where he can do it with advantage, and then enter upon the practice for his future support and dependence.—But while he is doing this, there are many other branches of knowledge which
			 can
			 be attended to, and which may be highly useful.—I will, therefore, venture to ask your advice on these points, as well as on the subject generally, of making him a useful and valuable member of
			 Society, knowing how able you are to do this, and beleiving that it will give you pleasure to render me a service.
          Mrs Lear desire me to present you and your’s with her best salutations and most sincere good wishes, in which I most cordially join.
          Beleive me to be
          with true respect and esteem, my dear Sir, Your obliged and attached friendTobias Lear.—
        